IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

H. LEE MOFFITT CANCER                 NOT FINAL UNTIL TIME EXPIRES TO
CENTER & RESEARCH                     FILE MOTION FOR REHEARING AND
INSTITUTE HOSPITAL,                   DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D16-5536

v.

AGENCY FOR HEALTH CARE
ADMINISTRATION,

      Appellee.

_____________________________/

Opinion filed September 26, 2017.

An appeal from a final order of the State of Florida, Agency for Health Care
Administration.
Justin M. Senior, Interim Secretary.

Thomas F. Panza of Panza, Maurer & Maynard, P.A., Fort Lauderdale, for
Appellant.

Tracy Cooper George, Chief Appellate Counsel, Agency for Health Care
Administration, Tallahassee; Joseph M. Goldstein and Dan P. Daley of Shutts &
Bowen LLP, Fort Lauderdale; Daniel E. Nordby of Shutts & Bowen LLP,
Tallahassee, for Appellee.



PER CURIAM.

      DISMISSED.

B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.